UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1522


IN RE:   FATEMEH NAJAFIAN,

                Debtor,

-------------------------

FATEMEH NAJAFIAN,

                Plaintiff - Appellant,

           v.

EDUCATIONAL CREDIT MANAGEMENT CORPORATION; SALLIE MAE INC.,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:12-cv-01408-AJT-TCB)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and THACKER, Circuit Judges, HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fatemeh Najafian, Appellant Pro Se.  Julie K. Swedback, Senior
Attorney, EDUCATIONAL CREDIT MANAGEMENT CORPORATION, Oakdale,
Minnesota, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Fatemeh   Najafian   appeals    the   district    court’s   order

affirming the bankruptcy court’s order denying her a hardship

discharge of student loan debt pursuant to 11 U.S.C. § 523(a)(8)

(2006).     We have reviewed the record and find no reversible

error.    Accordingly, we grant Najafian’s motion to proceed in

forma pauperis and affirm for the reasons stated by the district

court.    Najafian v. Educ. Credit Mgmt, No. 1:12-cv-01408-AJT-TCB

(E.D. Va. Apr. 5, 2013).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                     3